Case 1:20-cv-23938-CMA Document 32-2 Entered on FLSD Docket 12/11/2020 Page 1 of 9

SETTLEMENT, MUTUAL RELEASE AND CONFIDENTIALITY AGREEMENT

This Settlement, Mutual Release, and Confidentiality Agreement (the “Agreement”) is
made this \| day December, 2020, by and between DANETTE BLANCO (“Blanco”
“Plaintiff” or “Employee”), on behalf of herself, executors, administrators, successors, and
assigns (hereinafter referred to as “Plaintiff’), and Cesar A. Velilla, M.D., P.A. d/b/a Evolution
MD (“Evolution”), EVMD Holdings, LLC (“EVMD”) and Cesar A. Velilla, (“Velilla”),
individually, including their parents, subsidiaries, affiliated corporations, owners, shareholders,
agents, directors, officers, managers, employees, attorneys, insurers, and its/.their successors,
assigns, executors, administrators and attorneys (collectively hereinafter “Defendants”). Plaintiff
and Defendants are collectively referred to as the “Parties.” Evolution may be referred to as the
“Company” or “Employer”.

WHEREAS, Plaintiff commenced a lawsuit against Defendants styled Danette Blanco v.
Cesar A. Velilla, M.D., P.A., EVMD Holdings, LLC d/b/a Evolution MD, and Cesar A. Velilla,
Case No. 2020-015102-CA-01, in the Circuit Court of the 11th Judicial Circuit (“State Court
Action’);

WHEREAS, Defendants removed the State Court Action to the U.S. District Court,
Southern District of Florida, Case No.1:20-CV-23938-Altonaga-Goodman (“Federal Court
Action” and together with the State Court Action, the “Lawsuit’’);

WHEREAS, the Lawsuit involved a dispute between Plaintiff and Defendants concerning

unpaid wages, minimum wage and/or overtime that Plaintiff claims are owed to her under the
Fair Labor Standards Act (“FLSA”);

WHEREAS, the Parties have reached an agreement to settle the Lawsuit, and further
have agreed to a payment to Plaintiff in exchange for a general release and other consideration
described herein;

WHEREAS, the parties desire, without any concession or admission of unlawful conduct,
liability, fault or wrongdoing, to effect a full, complete, final and binding settlement and
compromise of all disputes and/or issues that have been raised or could be raised by Plaintiff
arising out of or in any way related to Plaintiff's employment with and/or separation from
Company and/or any other fact or occurrence prior to the date this Agreement is signed;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to be legally bound by
the following terms and conditions, which constitute full settlement of any and all disputes
between them:

1. COURT APPROVAL AND JURISDICTION. As a condition precedent to this
Agreement, the Parties agree to file a Joint Motion to Approve the Settlement and Order of
Dismissal With Prejudice (“Joint Motion”) and will be submitting the Agreement for an in
camera inspection by the Court or, if the Court does not permit an in camera inspection, the
Agreement will be attached as an exhibit to the Joint Motion. The Parties understand that should
the Court not approve the Agreement, Defendants will have the right to withdraw from the

'e
settlement and the terms of this Agreement will be null and void. If the Court approves the
Agreement, the Court will retain jurisdiction of the Lawsuit to enforce the terms of this
Agreement.

2. DISMISSAL OF LITIGATION WITH PREJUDICE. In consideration for the
promises made in this Agreement, Plaintiff consents to, and this Agreement is expressly
conditioned upon, Plaintiff obtaining approval of the Agreement by the court presiding over the
Lawsuit and, thereafter, the dismissal with prejudice of the Lawsuit. In accordance with these
obligations, the Parties agree to sign and file a Joint Motion to Approve Settlement and to
Dismiss Case with Prejudice and proposed Order Granting Joint Motion to Approve Settlement
and to Dismiss Case with Prejudice, and to take any other steps necessary to obtain court
approval for the Agreement and dismissal with prejudice of the Lawsuit. Each party shall bear
its/his/her own costs, expenses, and fees in connection with preparing and filing the Joint Motion
to Approve Settlement and to Dismiss Case with Prejudice. Plaintiff's attorneys shall prepare
the first draft of the Joint Motion to Approve Settlement and to Dismiss Case with Prejudice.

3. TERMS OF PAYMENT. As consideration for the release of any and all claims that
Plaintiff may have against the Defendants as of the date of execution of this Agreement,
Defendants shall pay to Plaintiff and Plaintiff's attorneys, Perera Barnhart Aleman (“Plaintiff's
Attorney”), the total sum of Thirteen Thousand Five Hundred Dollars ($13,500.00). The
payment will be applied as follows:

(a) Of the Thirteen Thousand Five Hundred Dollars ($13,500.00) being paid by
Defendants, Two Thousand Five Hundred Dollars ($2,500.00), less applicable
withholdings as required by law, will be paid to the Plaintiff for alleged wages owed
(“Wages Payment”). A W-2 will be sent to Plaintiff for this payment.

(b) Of the Thirteen Thousand Five Hundred Dollars ($13,500.00) being paid by
Defendants, Two Thousand Five Hundred Dollars ($2,500.00) will be paid to the Plaintiff
for alleged liquidated damages and all other non-wage damages, for which a 1099 will be
sent to the Plaintiff.

(c) Of the Thirteen Thousand Five Hundred Dollars ($13,500.00) being paid by
Defendants, Eight Thousand Dollars ($8,000.00) will be paid to Plaintiff's Attorneys, for
attorney’s fees and costs and a 1099 will be sent to Plaintiff's Attorneys and to Plaintiff
for this payment.

(d) Of the Thirteen Thousand Five Hundred Dollars ($13,500.00) being paid by
Defendants, Five Hundred Dollars ($500.00) will be paid to Plaintiff, separately and
independently of any other settlement monies agreed to herein, in exchange for Plaintiff's
general release contained below. Said amount shall be included in the 1099 form sent to
Plaintiff.

Plaintiff agrees to indemnify and hold Defendants harmless from any claim for taxes or
penalties by any taxing entity assessed against Plaintiff or his counsel related to the settlement
except for any withholdings made by Defendants to Plaintiff's W-2 settlement monies, as well as
any costs or attorneys’ fees incurred in defending such a claim. Defendants will remit all

2

Case 1:20-cv-23938-CMA Document 32-2 Entered on FLSD Docket 12/11/2020 Page 2 of 9
Case 1:20-cv-23938-CMA Document 32-2 Entered on FLSD Docket 12/11/2020 Page 3 of 9

withheld sums to the applicable taxing authorities as required by law. All consideration amounts
identified in this paragraph are amounts to which Plaintiff is not otherwise entitled.

Defendants agree to forward the aforementioned checks to Plaintiff's Attorney via
overnight delivery, within 10 days of the Court’s Order dismissing this Lawsuit with prejudice.

4. FULL AND COMPLETE SATISFACTION. Plaintiff acknowledges that the Wages
Payment represents all unpaid overtime wages she claims are due and that this Agreement
reflects a reasonable compromise regarding any wages claim contained in the Lawsuit or listed in
Paragraph No. 6 of this Agreement, including any claim under the FLSA.

5. VOLUNTARY_EXECUTION_ OF AGREEMENT. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of the Parties hereto,
with the full intent of releasing all claims. Plaintiff acknowledges that:

1. She was provided a reasonable amount of time to consider this agreement of no less
than seven (7) days.

2. She has read this Agreement;

3. She is advised to have this Agreement reviewed by legal counsel before signing and
she is represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of her own choice;

4. She understands the terms and consequences of this Agreement and of the release it
contains;

5. She is fully aware of the legal and binding effect of this Agreement;

6. She has full power and authority to execute this Agreement;

7. She represents and warrants that she understands that this is a general release and is
intended to be construed as broadly as possible and to the maximum extent permitted by
law.

8. It is expressly understood and agreed that the acceptance of the above-mentioned
promises and covenants is a full accord and satisfaction of all of Plaintiff's known or
unknown claims, and Plaintiff covenants to Defendants that no other claims are known or
contemplated.

6. RELEASE. Plaintiff knowingly and voluntarily releases and forever discharges, to the
full extent permitted by law, (i) Velilla, for himself, his spouse, his heirs, executors,
administrators, successors and assigns, beneficiaries, trustees, insurers, and legal representatives,
(ii) Evolution, for itself, its successors, assigns, predecessors, parents, subsidiaries, affiliates,
shareholders, divisions, and related companies, and (iii) EVMD, for itself, its successors, assigns,
predecessors, parents, subsidiaries, affiliates, shareholders, divisions, and related companies, and
their respective present and former employees, officials, directors, officers, members, agents,
attorneys, and insurers, (together the “Released Parties”), of and from any and all claims, known
and unknown, asserted and unasserted or that Plaintiff had or may have against the Released
Parties as of the date of execution of this Agreement, including, but not limited to, any alleged
violation of:

e Title VII of the Civil Rights Act of 1964, as amended;
* The Civil Rights Act of 1991;
Case 1:20-cv-23938-CMA Document 32-2 Entered on FLSD Docket 12/11/2020 Page 4 of 9

The Immigration Reform and Control Act, as amended;

The Fair Labor Standards Act, as amended;

The Equal Pay Act, as amended;

The Age Discrimination in Employment Act; as amended;

Older Workers Benefit Protection Act

The Americans with Disabilities Act, as amended;

The Occupational Safety and Health Act, as amended;

The Florida Civil Rights Act — Fla. Stat. §760.01 et seq.;

The Florida Whistle Blower Act — Fla. Stat. §448.101 et seq.;

Florida Wage Payment Laws;

The Florida Workers’ Compensation Law — Fla. Stat. §440.01 et. seq.

Retaliatory discharge, Florida Workers’ Compensation Law, Fla. Stat. §440.205
Any other federal, state or local civil or human rights law or any other local, state
or federal law, regulation or ordinance;

e Tort claims (including without limitation any claim for misrepresentation or
fraud, assault, battery, intentional infliction of emotional distress, defamation,
invasion of privacy, negligence, or negligent hiring, retention, or supervision);

e Any claim arising from a contract;
Any public policy, contract, tort, or common law claim (whether in law or in
equity); and

e Any claim for costs, fees, or other expenses including attorneys’ fees incurred in

these matters.

If any claim is not subject to release, to the extent permitted by law, Plaintiff waives any
right or ability to be a class or collective action representative or to otherwise participate in any
putative or certified class, collective or multi-party action or proceeding based on such a claim in
which Defendants or any other Released Parties identified in this Agreement is a party.

Defendants knowingly and voluntarily release and forever discharge Plaintiff from any
and all claims, known and unknown, asserted and unasserted or that Defendants had or may have
against Plaintiff as of the date of execution of this Agreement.

7. NON-ADMISSION OF LIABILITY. It is understood and agreed that the receipt by the
Parties of the consideration specified herein and the execution of this Agreement is not to be
considered an admission of liability on the part of any of the Parties but is in full settlement of
disputed claims on which liability has been and is expressly denied.

8. CONFIDENTIALITY. It is understood and agreed that the existence, terms, conditions
and monetary amount of this Agreement, specifically including but not limited to the fact that
there has been a settlement, are confidential and that the Parties and their legal representatives
shall not disclose, publicize, discuss, publish or disseminate the existence, terms, conditions or
monetary amount of this Agreement or the existence, terms, conditions or monetary amount of
the settlement of Plaintiff's claims from the time the settlement was agreed upon forward. In the
event any other person or entity asks the Parties or their legal representatives about the Lawsuit

4
Case 1:20-cv-23938-CMA Document 32-2 Entered on FLSD Docket 12/11/2020 Page 5 of 9

or about any of the disputes relating to Plaintiff's employment with the Defendants, Parties and
their legal representatives shall respond only that the matter was amicably resolved and shall
provide no further information.

This confidentiality requirement does not preclude any of the parties or their legal
representatives from disclosing the existence, terms, conditions and monetary amount of this
Agreement to their legal representatives, accountants, insurers and tax preparers or to
government officials upon request or pursuant to subpoena, court order or a claim by the
Defendants for contribution. In the event that any of these entities or individuals disclose the
existence, terms, conditions or monetary amount of this Agreement to an approved individual
listed, it shall be their responsibility to advise said individual of the confidential nature of this
Agreement and to secure from such individual his or her assent to be bound by this
confidentiality agreement not to disclose, publicize or discuss this Agreement or any of their
terms with anyone else. Plaintiff agrees and acknowledges that she is jointly and severally liable
for any breach of this confidentiality requirement by said individual(s).

Plaintiff further agrees to keep any and all facts and information obtained at any time by
Plaintiff all confidential and/or proprietary information learned by Plaintiff about the business
affairs, employees, and patients of the Defendants during the time Plaintiff had an employment,
business and/or contractual relationship with the Defendants.

Plaintiff agrees that this confidentiality provision is a material element of this Agreement
and is consideration for the Defendants entering into and executing this Agreement. No action by
the Defendants or the Released Parties shall be taken as a waiver of Defendants’ right to insist
that Plaintiff, and those individuals to whom she made disclosure of the existence or terms of this
Agreement, abide by this confidentiality provision.

The Parties acknowledge and agree that Plaintiff has been specifically advised that
Plaintiff is not to disclose any information made confidential by this Agreement. Plaintiff
represents and warrants that as of the date of execution of this Agreement, Plaintiff has made no
disclosure of any information made confidential by the Agreement. In the event Plaintiff
violates this confidentiality provision, Plaintiff will be obligated to pay Defendants Two
Thousand Five Hundred Dollars ($2,500.00) per breach as liquidated damages, and not as a
penalty, for each violation. The Parties agree that this sum is a good faith estimate of
Defendants’ damages for any breach by Plaintiff of this confidentiality provision and that it does
not waive Defendants right to seek any additional remedies including, but not limited to,
equitable remedies for said violation(s).

9. DISPARAGING STATEMENTS. Plaintiff agrees that she will not make any disparaging
or negative remarks concerning the Defendants or the Released Parties and its/their products or
services and Defendants agree that Dr. Velilla shall not disparage Plaintiff. In the event Plaintiff
violates this provision, Plaintiff will be obligated to pay Defendants Two Thousand Five
Hundred Dollars ($2,500.00) per breach as liquidated damages, and not as a penalty, for each
violation. The Parties agree that this sum is a good faith estimate of Defendants’ damages for
any breach by Plaintiff of this provision and that it does not waive Defendants right to seek any
additional remedies including, but not limited to, equitable remedies for said violation(s).
Case 1:20-cv-23938-CMA Document 32-2 Entered on FLSD Docket 12/11/2020 Page 6 of 9

Plaintiff further agrees to take down/delete, to the extent possible, any prior reviews of
the Defendants, their products and/or their services.

10. NEUTRAL REFERENCE. Evolution agrees, when a third party inquires, to provide a
neutral reference about Plaintiff, conditioned on the inquirer only calling the following phone
number: 305-801-1129. The information provided shall be limited to providing Plaintiff’s name,
final position and period of employment, without reference to any claim, EEOC Charge,
Lawsuit, or the resolution thereof.

11. FUTURE RELATIONSHIP. Plaintiff, now and for the future, expressly waives, releases
and surrenders any right or opportunity to, and will not seek or accept, any relationship,
including that of independent contractor, agent or consultant, nor will she seek or accept
employment, re-employment or reinstatement to employment with Defendants or the Released
Parties. This Agreement shall constitute a legitimate, nondiscriminatory reason and non-

retaliatory reason for refusal to employ Plaintiff.

12. OTHER LITIGATION MATTERS. Plaintiff agrees for and in consideration of the
promises outlined in paragraph 3, Plaintiff will not testify for, appear on behalf of, or otherwise
assist in any way any individual or company in any claim against Defendants except, unless and
only pursuant to a lawful subpoena or other legal process issued to Blanco. If such a subpoena is
issued, Blanco will immediately notify Chad K. Lang, Esq. at SMGQ Law 201 Alhambra Circle,
Ste. 1205, Coral Gables, FL 33134 and provide him with a copy of the subpoena unless the
subpoena reflects that he has already received a copy.

13. RESTRICTIVE COVENANTS INDEPENDENT. Each restrictive covenant set forth in
this Agreement shall be construed as a covenant independent of any other covenant or provision
of this Agreement between the Company and Employee, and the existence of any claim or cause
of action by the Employee against the Company, whether predicated upon any other covenant or
provision of this Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of any other covenant or this Agreement.

14. REPRESENTATION AND WARRANTY OF PLAINTIFF. Plaintiff represents and
warrants that she did not post a review of one or more of the Defendants on the Indeed.com
website on May 7, 2020.

15. COUNTERPARTS. This Agreement may be executed in two or more counterparts, each of
which counterpart shall be deemed to be an original, and all such counterparts shall constitute
one and the same instrument.

16. JURISDICTION, VENUE AND JURY WAIVER. In the event of any future dispute,
controversy or claim between any Parties arising from or relating to this Agreement, its
breach, any matter addressed by this Agreement, and/or Plaintiffs business relationship
and/or employment with and/or separation from Company/Velilla, all parties to the
Lawsuit WAIVE THE RIGHT TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
TO THE LITIGATION. The Parties hereby agree and consent to the sole jurisdiction and
venue of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida or the

6
Case 1:20-cv-23938-CMA Document 32-2 Entered on FLSD Docket 12/11/2020 Page 7 of 9

United States District Court in the Southern District of Florida, whichever is applicable,
for any dispute, controversy or claim. This Agreement shall be governed by, construed,
interpreted and enforced in accordance with the laws of the State of Florida, without regard to
the application of conflicts of law principles.

17. BREACH OF AGREEMENT. In the event Plaintiff breaches this Agreement, Defendants
may institute an action to specifically enforce the terms of this Agreement, in addition to any
other legal or equitable relief permitted by law and/or by this Agreement. In the event that a
legal action is brought to enforce the terms of this Agreement, the prevailing party shall be
entitled to recover its/his court costs, including all attorney’s fees up through and including any
appeals.

18. WAIVER OF ATTORNEY’S FEES. Other than the amount paid herein, Plaintiff waives,
releases, indemnifies and holds Defendants and Released Parties harmless from any and all
claims for attorney’s fees and/or costs including any fees or costs based on this Agreement or in
any way related to the Lawsuit except as specifically provided in this Agreement.

19. COOPERATION WITH DEFENDANTS. Plaintiff agrees to reasonably cooperate in the
defense of any actual or potential obligation, claim, demand, deficiency, levy, fine, penalty,
interest, assessment, execution, judgment, recovery, dispute, lawsuit, subpoena or grievance
(collectively “Disputes”) initiated or currently in progress against any of the Defendants and
related in any way to their operations during Plaintiff's time working with Defendants, even if
Plaintiff is not named as a party.

20. MISCELLANEOUS.

A. Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties and supersede all prior negotiations, understandings,
representations (if any), and agreements made by and between the Parties.

B. Construction. This Agreement shall not be construed against the party who
drafted the same as all Parties have retained experts of their choosing to review this Agreement.

C. Enforceability. If any term or condition of this Agreement shall be declared to be
illegal, invalid or unenforceable to any extent or in any application, except for the general release
(Section 6), then the remainder of this Agreement and such term or condition except to such
extent or in such application, shall not be affected hereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and the broadest application
permitted by law. Any future tax consequences that may arise shall not provide a basis to set
aside, or in any way alter, this Agreement.

D. Modification. This Agreement may not be modified, supplemented or waived
orally, but only by a writing signed by the party as to whom the enforcement of such
modification, supplement or waiver is sought and making specific reference to this Agreement.
Case 1:20-cv-23938-CMA Document 32-2 Entered on FLSD Docket 12/11/2020 Page 8 of 9

E. Binding Effect. All the terms of this Agreement shall be binding upon and inure
to the benefit of and be enforceable by, the Parties and their personal or legal representatives,
heirs, successors, beneficiaries and permitted assigns.

F. Agreement Not to Be Used as Evidence. This Agreement shall not be admissible
as evidence in any proceeding except one in which a party to this Agreement seeks to enforce
this Agreement, and this Agreement has been breached or seeks contribution for amounts paid
under this Agreement or one in which a court or administrative agency of competent jurisdiction
orders a party to produce this Agreement.

G. Negotiations. All negotiations have been conducted in English or were
translated from English to Employee. If necessary, Employee (or his attorneys) have had
this document translated to Employee’s satisfaction. Employee represents and warrants
that Employee has had all terms of the settlement agreement explained to her, and that by
signing below, Employee fully understands and agrees to those terms.

Negociaciones. Las negociaciones se han realizado en inglés 0 han sido traducidas
de inglés para el Empleado. Si es necesario, Empleado (0 su abogado) ha pedido que este
documento sea traducido a la satisfaccién de el Empleado. Empleado declara y garantiza
que todos los términos se le han explicado, y que al firmar abajo, el Empleado comprende y
acepta esos términos.

IN WITNESS WHEREOF, the Parties have executed this Settlement, Mutual Release
and Confidentiality Agreement on the dates shown below.

PLAINTIFF HEREBY ADVISES THAT SHE HAS BEEN GIVEN A
REASONABLE PERIOD OF TIME TO REVIEW THIS SETTLEMENT, MUTUAL
RELEASE, AND CONFIDENTIALITY AGREEMENT AND THAT SHE SHOULD
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT.

HAVING ELECTED TO EXECUTE THIS SETTLEMENT, MUTUAL RELEASE,
AND CONFIDENTIALITY AGREEMENT, TO FULFILL THE PROMISES AND TO
RECEIVE THE SUMS AND BENEFITS STATED ABOVE, PLAINTIFF FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
SETTLEMENT, MUTUAL RELEASE, AND CONFIDENTIALITY AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS SHE HAS OR
MIGHT HAVE AGAINST COMPANY and VELILLA.

  
 

Cesar A. vas M.DS ( d/b/a Evolution MD

 

 

 

Signature: | AL L
Print: Cony Von \ hr Danette Blanco
Title: Medicak Ne i! oY pate

 

Date: le | \ 2029
Case 1:20-cv-23938-CMA Document 32-2 Entered on FLSD Docket 12/11/2020 Page 9 of 9

| i Al

Cesar AY Vélilla

pare: (Ml UU}?
